On Motion for Rehearing
MURRAY, Chief Justice.
Appellant has filed motion for rehearing, listing therein fifty-five assignments of error in which it is contended that we made fifty-five erroneous holdings in our original opinion in this case. We have examined *646the three page opinion, and find that it contains two holdings by this court. We held that when appellant did not brief her points complaining of the trial court’s ruling on admissibility of evidence she waived those points and they presented no error. We held that the evidence received by the court did not show that the deceased was an employee of the insured Blair at the time he met his death, .and that the trial court therefore properly instructed a verdict in favor of the insurance carrier. We adhere to those holdings.
In the motion for rehearing, appellant complains that we stated that “appellee denied that it had issued a policy of compensation insurance to Blair covering the work at which Yarbrough was engaged when he was killed,” and points out that such denial was not sworn to in the amended answer of the appellee. This is the first time we have had this fact called to our attention. Appellant is correct in her contention that this part of the statement has no place in the opinion, and it is stricken. It is of no importance to the decision in the case, because, as we stated in the original opinion, the appellee was the compensation insurance carrier of Mr. Blair. We decided the appeal, as stated, on the proposition -that the evidence failed to show that Yarbrough was an employee of Blair at the time he received his fatal injury. We are not convinced that this was error, and the motion f®r rehearing is overruled.